Citation Nr: 1136626	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-28 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for fibromyalgia.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran & her husband



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1983 to October 1986 in the U.S. Army and additional U.S. Air Force Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which determined that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for fibromyalgia.  A Travel Board hearing was held at the RO in March 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board observes that, in a May 1996 rating decision, the RO denied the Veteran's claim of service connection for fibromyalgia.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for fibromyalgia is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In May 1996, the RO denied the Veteran's claim of service connection for fibromyalgia and she did not appeal.

3.  The evidence submitted since May 1996 relates to an unestablished fact necessary to substantiate the claim of service connection for fibromyalgia because it suggests that the Veteran's current fibromyalgia may be attributed to active service.

4.  Resolving reasonable doubt in the Veteran's favor, her current fibromyalgia is related to active service.


CONCLUSIONS OF LAW

1.  The May 1996 RO decision, which denied the Veteran's claim of service connection for fibromyalgia, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence submitted since the May 1996 RO decision in support of the claim of service connection for fibromyalgia is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  Fibromyalgia was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  In this decision, the Board reopens the Veteran's previously denied claim of service connection for fibromyalgia and grants this claim on the merits.  Because this constitutes a complete grant of the Veteran's claim, no discussion of VA's duty to notify or assist is necessary.

New and Material Evidence

The Veteran contends that new and material evidence has been submitted to reopen her previously denied claim of service connection for fibromyalgia.  She specifically contends that, because she has submitted new and material evidence relating her current fibromyalgia to active service, she is entitled to reopen this claim.

In September 1995, the RO denied the Veteran's claim of service connection for fibromyalgia.  The RO noted that there was no medical evidence showing post-service treatment for fibromyalgia.  The RO also noted that, because the Veteran had not provided this evidence when it had been requested by VA, the claim was denied.  The Veteran timely disagreed with this decision by submitting a notice of disagreement in January 1996 along with additional copies of certain of her service treatment records and additional private treatment records showing a diagnosis of fibromyalgia.  See 38 C.F.R. § 20.302 (2010) (discussing time limit for filing notice of disagreement).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim." Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court also has held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  In Buie v Shinseki, 24 Vet. App. 242 (2011), the Court explained that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.  

In this case, the Veteran submitted duplicate copies of certain of her service treatment records and post-service treatment records, including service treatment records from a period of U.S. Air Force Reserve service.  These records were submitted in January and February 1996 which is within the 1-year period for initiating an appeal of the September 1995 rating decision which denied service connection for fibromyalgia.  The Veteran's service treatment records submitted in January and February 1996 show that she was treated for ankle pain and sprain, Achilles tendon strain, ankle tendonitis, and headaches during active service.  Her U.S. Air Force Reserve records submitted in January and February 1996 show that she reported being treated for fibromyalgia since her service separation.  A diagnosis of a history of mid-back pain diagnosed and treated in the past as "fibromyalgia" also was noted in April 1993.  

The Veteran also submitted a September 1994 private outpatient treatment record from Howard Gandler, M.D., in January 1996.  A review of this record shows that the Veteran complained that "[h]er pain problems began in basic training in the Army in 1983.  At that time she did a great deal of marching and she developed pain in the ankles, Achilles, and arches.  She gets these pains still, but only with running and walking."  The Veteran also complained of shin pain with walking and pain in the first right metatarsophalangeal joint mainly with weight-bearing.  The Veteran complained further that "[h]er biggest problem is back pain" which was bilateral, included suprascapular pain and pain from the lower scapular borders down to below the pelvic brim.  She stated that her back pain began in 1986 in the upper back and then in the mid-back "shortly after, and the low back about 5 years ago."  She rated her mid and upper back pain to between 4-8/10 on a pain scale (with 10/10 being the worst pain).  The Veteran's low back pain "is less intense."  She also reported an episode of acute onset severe (10/10) mid-back pain in April 1994 which was relieved with medication and stretching exercises.  It was noted that the Veteran "felt virtually pain-free for the first time since 1986" approximately 3 weeks after experiencing the severe pain.  Her back pain began gradually worsening again 3 weeks later and she was back to her usual level of pain in July 1994.  She experienced visible ankle swelling when they hurt.  She denied any numbness or weakness in the extremities.  

Physical examination in September 1994 showed full cervical motion with mild posterior pain on flexion, full and painless lumbosacral motion, full and painless peripheral joint range of motion, hypermobile feet, on peripheral synovitis or effusion, and no hypertropic changes.  The mid-trap, periscapular, lateral elbow, trochanteric and medial knee fibromyalgia tender points all were "strongly positive."  There was mild tenderness in the anterior cervical and low back trigger points.  There was no spinal or paraspinal tenderness in the mid-back.  Dr. Gandler concluded that the Veteran "most likely has fibromyalgia" following physical examination.  Dr. Gandler also stated, " I am somewhat concerned in making the diagnosis of fibromyalgia, however.  Her worst pain is in the mid-back.  I cannot reproduce her pain there and fibromyalgia pain is usually easily reproduced with pressure over soft tissues.  I do not have an alternate explanation."  Dr. Gandler stated further that fibromyalgia "would not cause the swelling which [the Veteran] says she has seen in the past in the ankles."

The Board finds that the evidence submitted by the Veteran in January and February 1996 must be considered as part of the original service connection claim for fibromyalgia because it was received within the 1-year period for initiating an appeal of the September 1995 rating decision (i.e., by September 1996).  See 38 C.F.R. § 3.156(b); see also Jennings, 509 F.3d at 1368.  The Board also finds that this evidence is new, in that it was not submitted to agency adjudicators previously, and is material, in that it relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for fibromyalgia and raises a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156(a) (2010).  The Board further finds that, under 38 C.F.R. § 3.156(b), the Veteran's submission of new and material evidence within 1 year of the September 1995 rating decision renders that decision non-final for VA adjudication purposes.  See 38 C.F.R. § 3.156(b) (2010); see also Buie, 24 Vet. App. at 242.  

The RO then issued a Statement of the Case (SOC) to the Veteran and her service representative in May 1996 on her service connection claim for fibromyalgia.  There is no record of a response from the Veteran to the May 1996 SOC.  The RO also promulgated another rating decision in May 1996 in which it again denied the Veteran's service connection claim for fibromyalgia.  The RO noted in the narrative for this rating decision that there was no record of any in-service treatment for fibromyalgia.  The RO also acknowledged that the Veteran had been diagnosed as having fibromyalgia in 1989, approximately 3 years after her service discharge, and she continued to receive treatment for this disability.  Because there was no evidence of in-service incurrence and no nexus linking the post-service diagnosis of fibromyalgia to active service, the claim was denied.  The Veteran did not disagree with the May 1996 decision and also did not submit any information and evidence within 1 year after the date that this decision was issued; thus, the May 1996 rating decision became final.  Id.

The claim of entitlement to service connection for fibromyalgia may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed her application to reopen this claim in statements on a VA Form 21-4138 which was date-stamped as received by the RO on May 17, 2005.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence submitted since the May 1996 RO decision includes additional VA outpatient treatment records, a report of VA examination in June 2008 plus a July 2008 addendum, private treatment records, and lay statements and Board hearing testimony.    

On VA examination in June 2008, the Veteran complained that she had been diagnosed as having fibromyalgia in 1987 "based on fatigue, malaise, and unexplained nonarticular pain in the back, neck, shoulders, hips, and knee area."  She reported that her fibromyalgia "is present every day" and worsened "with any type of activity."  If she used an exercycle for 35-40 minutes, she then had to rest in a bathtub for several hours secondary to diffuse pain and fatigue.  The pain worsened with stressful situations.  She had a full-time job as an officer manager but her pain had not resulted in any lost work time.  She denied any incapacitating episodes.  Physical examination showed "significant tearing throughout the interview" and an ability to ambulate to the exam table.  Examination of the Veteran's fibromyalgia tender areas showed tenderness in the posterior cervical spine, posterior rhomboids, anterior pectoralis, bilateral epicondyles, bilateral lumbar trochanteric regions, and bilateral knee medial femoral areas.  She also had "other areas of tenderness that are nonarticular and not well defined."  The VA examiner stated that the Veteran had a history of fatigue, poor sleep, and severe nonarticular pain as well as tender points consistent with a diagnosis of fibromyalgia.  He opined that it was more likely than not that the Veteran had a diagnosis of fibromyalgia which did not appear incapacitating "but with flares or excess activity the symptoms would not result in loss of motion but would cause some 20% increase in her own interpretation of pain and fatigue."  This VA examiner also opined that it was more likely than not that the Veteran's fibromyalgia "has been a longstanding issue" but it would be mere speculation to determine whether or not this diagnosis had been present during active service.  

In a July 2008 addendum, the VA examiner who conducted the Veteran's June 2008 VA examination stated that he had been asked to review and had reviewed the Veteran's claims file.  He stated that, although the Veteran had been diagnosed with fibromyalgia around 1989, there was no record of any diagnosis of fibromyalgia while she was on active service.  He also stated that the Veteran's in-service complaints "were related to ankle joints and local tendonitis" and not to the diagnosis of nonarticular fibromyalgia symptoms of generalized pain and stiffness.  He stated further that he was "unable to see any record that these symptoms" existed prior to the spring of 1989.  Accordingly, the VA examiner opined that it was more likely than not that in-service orthopedic signs and symptoms were not related to the Veteran's current active diagnosis of fibromyalgia.

In a May 2009 statement, the Veteran's husband stated that, when he first met the Veteran in 1985, "she would complain of aches in her muscles (shoulders, back, hips, ankles, legs, etc.)."  The Veteran also became "very fatigued and antisocial associated with pains" which worsened after he first had met her.  The Veteran' s husband also stated that, since her service separation, his wife "has been dealing with a stronger degree of aches and pains throughout her body."  He stated further that the Veteran's pain usually was located in her neck, shoulders, and back.

In a December 2009 letter, Lyndon L. McGill, D.C., opined that the Veteran's fibromyalgia was at least as likely as not related to active service.  Dr. McGill stated that his opinion was based on a review of the Veteran's "complete medical file and her service medical records, as well as my findings and experience treating her over the past five years."  The Veteran had reported to Dr. McGill that she had no back complaints prior to active service "but developed myofascial/fibromyalgia symptoms after that."  Dr. McGill also stated, " There is no question that the physical demands of military service can precipitate myofascial complaints, especially in females, and even lead to fibromyalgia in someone predisposed to such.  I believe this is the case with [the Veteran]."

In a separate December 2009 letter, Kwang-Hoon Han, M.D., stated that he was a rheumatologist and had reviewed the "complete medical records" of the Veteran.  Dr. Han opined that the Veteran's fibromyalgia was more likely than not due to her active service.  He noted that, according to the Veteran's records, she complained of diffuse pain in her muscles which waxed and waned and subsequently was diagnosed as having fibromyalgia.  Dr. Han also stated that he had confirmed the Veteran's diagnosis of fibromyalgia in November 2008.

The Veteran testified before the Board in March 2011 that her symptoms of fibromyalgia had begun during boot camp and consisted of "a lot of pain."  She denied experiencing any physical problems prior to active service.  She reported that, while in boot camp, she was diagnosed as having Achilles tendonitis in both ankles and also experienced leg, back, and bilateral shoulder pain.  The Veteran's husband testified that he witnessed his wife in a lot of pain and experiencing a lot of fatigue during and after her active service which he attributed to her fibromyalgia.  The Veteran also testified that the VA examination in June 2008 had been inadequate because the clinician had not examined her thoroughly and had refused to let her husband sit in on the examination itself.  

In a May 2011 letter, Rebecca Ross, PhD, RN, PMHNP-BC, stated that she had reviewed the Veteran's service treatment records and her post-service treatment records dated between 1987 and 1993.  Dr. Ross stated that "the initial injury of bilateral ankle pain due to over-conditioning syndrome sustained during basic training was the original peripheral pain generator" for the Veteran's fibromyalgia.  Dr. Ross also noted that the Veteran had complained of chronic widespread pain throughout her neck, back, and shoulders in May 1988 and had been diagnosed as having fibromyalgia (although it was called fibromyositis at the time) as early as January 1989.  Dr. Ross concluded that the Veteran had been diagnosed as having fibromyalgia approximately 51/2 years after her initial ankle injury in 1983, a timeline which was consistent with the research on fibromyalgia which indicated that it usually was 8 years between initial symptoms and a fibromyalgia diagnosis.  Dr. Ross opined that the Veteran's fibromyalgia "was instigated by the original ankle injury in 1983."  

In a separate May 2011 letter, Cheryl Hryciw, FNP, stated that she had examined the Veteran in September 2010 for fibromyalgia.  The Veteran reported that she had been treated repeatedly during active service for ankle pain and experienced "widespread pain in the soft tissues and around the spine" but did not seek medical attention for these complaints during active service because "she was told by her supervisors to tough [it] out."  The initial diagnosis in 1989 of fibromyositis (which was the name for fibromyalgia at the time) was noted.  This nurse practitioner stated that the Veteran's symptoms of fibromyalgia had been present during her active service "[b]ut she tried to ignore them."  This nurse practitioner also stated that she had reviewed the Veteran's service treatment records, noting at least 7 visits for ankle pain during active service and additional treatment for swelling and burning of the hands, feet with cold exposure, knee pain without trauma, and headaches.  This nurse practitioner concluded that the Veteran's was vulnerable to fibromyalgia due to her joint hypermobility because such joints were "easier to injure and re-injure."  Triggers for widespread pain were repetitive stress injuries such as the Veteran's ankle pain and swelling.  This nurse practitioner also noted that fibromyalgia "is partly a stress related pain problem but there is nearly always a potent peripheral pain driver that initiates the illness."  This nurse practitioner opined that the Veteran "started to develop fibromyalgia" on active service.  

With respect to the Veteran's application to reopen her previously denied claim of service connection for fibromyalgia, the Board notes that there was no competent evidence of record in May 1996 linking the Veteran's post-service fibromyalgia to active service.  The newly submitted evidence (in this case, the Veteran's VA and private treatment records and Board hearing testimony) suggests that her current fibromyalgia may be attributable to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since May 1996 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for fibromyalgia and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for fibromyalgia is reopened.

Having reopened the Veteran's previously denied service connection claim for fibromyalgia, the Board will proceed to adjudicate this claim on the merits.

Service Connection Claim

The Veteran contends that she incurred fibromyalgia during active service.  She specifically contends that in-service ankle injuries and pain in other joints (back, neck, shoulders) contributed to or caused her current fibromyalgia.  She alternatively contends that her current fibromyalgia is related to active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence is in relative equipoise as to whether the Veteran's current fibromyalgia was caused by active service.  The claims file contains opinions from Drs. McGill and Han in December 2009 and from Dr. Ross and Cheryl Hryciw, a Family Nurse Practitioner (FNP), in May 2011 which support the Veteran's claim of service connection for fibromyalgia and a VA examiner's opinion dated in July 2008 (in an addendum to the June 2008 VA examination) which does not support this claim.  The Board observes that the private providers who saw the Veteran in this case for fibromyalgia stated in their December 2009 and May 2011 opinions that they had reviewed the Veteran's service treatment records and post-service VA and private treatment records (although these records were described variously as the Veteran's complete medical records, her complete medical file, her military medical records, or her military records).  It is not clear whether these private providers had access to or reviewed the Veteran's claims file prior to offering their opinions, although the Board recognizes that claims file review is not a prerequisite to analyzing the probative value of a medical opinion.  Further, although each of the private providers who saw the Veteran in this case characterized the records that they reviewed differently, they appear to have had access to and reviewed relevant treatment records prior to offering their medical opinions that the Veteran's fibromyalgia was related to active service.  In contrast to the private opinions of record, after examining the Veteran in June 2008 and reviewing the claims file in July 2008, the VA examiner concluded in July 2008 that, because there was no diagnosis of fibromyalgia during active service, and because the Veteran's in-service orthopedic complaints and injuries were related to tendonitis and not to a diagnosis of nonarticular fibromyalgia, it was more likely than not that the Veteran's fibromyalgia was not related to active service.  

The Board finds that there is an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim for service connection for fibromyalgia.  See 38 C.F.R. § 3.102.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for fibromyalgia is warranted.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for fibromyalgia is reopened.

Entitlement to service connection for fibromyalgia is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


